DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Goodell on 08/18/2022.
	The application has been amended as follows:

1. (Currently Amended) A display apparatus, comprising:
a heat dissipation sheet and a first plate disposed on a rear surface of a display panel; a printed circuit board disposed on one surface of the first plate;
a component disposed on one surface of the printed circuit board; a second plate disposed adjacent to the first plate; and
a heat-conductive tape disposed between the first plate and the second plate,
wherein the first plate comprises a bent extended portion and a coupling portion,
[[and]]

wherein the bent extended portion is not in contact with the heat dissipation sheet, wherein the second plate comprises a coupling hole formed therein,
wherein the coupling hole and the coupling portion are connected to each other such
that the second plate and the first plate are connected to each other, and
wherein the heat-conductive tape is disposed between the bent extended portion and the coupling hole.
3. (Canceled)	. 

4. (Canceled)	.

5. (Canceled)	.
6. (Currently Amended) The display apparatus according to claim [[5]] 1, where in
the heat-conductive tape is formed of graphite or copper.

9. (Currently Amended) A display apparatus, comprising:
a second plate disposed on a rear surface of a display panel;
a first plate disposed between the display panel and the second plate;
a printed circuit board disposed between the first plate and the second plate;
a heat dissipation member disposed between the display panel and the first plate; and a heat-conductive tape disposed between the first plate and the second plate,
wherein the first plate comprises an extended portion, [[and]]
wherein the extended portion is not in contact with the heat dissipation member, wherein the second plate comprises a coupling hole formed therein,
wherein the coupling hole and the coupling portion are connected to each other such that the second plate and the first plate are connected to each other, and
wherein the heat-conductive tape is disposed between the bent extended portion and
the coupling hole.

11. (Canceled).

13. (Canceled).

14. (Currently Amended) The display apparatus according to claim [[13]] 9, wherein
the heat-conductive tape comprises copper or graphite.

Allowable Subject Matter
Claims 1-2, 6-10, 12 and 14-20 are allowed, and claims 3-5, 11 and 13 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for A display apparatus with heat dissipation assembly, does not disclose, teach or suggest, following subject matter in claims:  
a heat dissipation sheet and a first plate disposed on a rear surface of a display panel;
a printed circuit board disposed on one surface of the first plate;
a component disposed on one surface of the printed circuit board;
a second plate disposed adjacent to the first plate; and
a heat-conductive tape disposed between the first plate and the second plate,
wherein the first plate comprises a bent extended portion and a coupling portion,
wherein the bent extended portion is not in contact with the heat dissipation sheet,
wherein the second plate comprises a coupling hole formed therein,
wherein the coupling hole and the coupling portion are connected to each other such that the second plate and the first plate are connected to each other, and
wherein the heat-conductive tape is disposed between the bent extended portion and the coupling hole. 

Prior arts, Lin, YOKAWA, Janik and GODIL disclose related structural elements for A display apparatus with heat dissipation assembly, and components but none of the references either alone or in combination teach or fairly suggest or render obvious above structure.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835